Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

Status of Claims
Claims 1, 3-7, 9-13, and 15-20 are currently pending in this application. Claims 1, 7, and 13 have been amended.

Response to Applicant’s Remarks
With respect to 35 U.S.C. 103(a) as being unpatentable over Madhavan et al. in view of Jauhar et al.:
Applicant’s arguments (See Remarks at 8-9) have been fully considered and are moot in view of amended claims, therefore the 103 rejections have been withdrawn. However, upon further consideration, a new ground of rejections are made over Byron et al. (US 2016/0180242).  See 102 rejections as set forth below. To help promote compact prosecution, Examiner encourages Applicant to possibly disqualifying Bastide et al. (US 2017/0060945) as prior art under "A clear and conspicuous statement by the applicant (or the applicant's representative of record) that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention". See MPEP 2154.02(c). If Bastide’s reference is disqualified and updated search is met, Examiner will consider moving the application to allowance 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byron et al. (US 2016/0180242).

With respect to claims 1, 7 and 13, Byron et al. (US 2016/0180242) teaches a computer-implemented method for using table-based groundtruth to train a question-answer (QA) system (method and system to training QA using ground truth, figs.1-6) and a system comprising:
 a processor (processing unit 206 of QA system 100 of computer processor 104, figs.1-2 and par.0041); 
a data bus coupled to the processor (data bus within QA system 100/200, figs.1-2 and par.0041); and 
a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for using table-based groundtruth to a question-answer system and comprising instructions executable by the processor (par.0021,0024-0026) and configured for:
receiving a corpus of text comprising unstructured text and a table (corpus containing unstructured text and table, fig.4; corpora data 345, fig.3), the table comprising quantitative information in a tabular format (table 400 includes rows and columns), the unstructured text comprising a reference to particular data in the table 
parsing the table, the parsing identifying column labels and row labels of the table, the parsing also identifying a type of content associated with the column labels and the row labels of the table (identifying columns labels and row labels as shown in fig.4 to provide the company name that match the question elements and provides the answers to the questions, par.0092); 
performing QA pair generation operations on the table to generate QA pairs, the QA pairs being based upon information obtained from the table, the information obtained from the table comprising table content, the table content comprising the column labels, row labels and the type of content associated with the column labels and the row labels (QA pair is created, par.0093, based on identification of information obtained from table 400 with columns and rows, par.0092), the QA pair generation operations generating questions by applying a template to the table content, the template comprising a direct statement template, the direct statement template comprising a statement containing data that is directly stated within the corpus of text (applying the direct statement “Who is the current CEO of Adobe Systems?” to identify the answer “Shantanu Narayen” as the match to the statement, par.0092; template is used to generate QA pairs from the content of the corpus by populating the fields of the template with information from the corpus and correlating the resulting question with an identified answer within the corpus, thereby generated for inclusion in the ground truth data structure 398, par.0088); 
assigning a score to each QA pair to provide QA scored pairs (evidence scoring 350, fig.3), the score corresponding to an indicator of user interest, the indicator of user interest taking into account whether information from the table used to generate the QA pair comprises referenced data (algorithms look for particular terms, phrases, or patterns of text indicative of terms, phrases, or patterns of interest and determine degree of matching with higher degrees of matching being given higher scores, par.0071; exact matches will be given highest scores based on relative ranking of the 
identifying groundtruth QA pairs based upon the ranking score of each QA pair (candidate and/or final answer compares to ground truth data structure to identify whether candidate and/or final answer match corresponding entries in the ground truth data structure that correspond to the training question being processed, par.0078); and, 
training the QA system using the scored QA pairs as table-based ground truth (training of QA system based on expanded ground truth data structure generated, par.0076, use ground truth data to train the QA system, par.0079), the table-based ground truth comprising a set of table-based question-answer pairs (ground truth data structure 398 contains QA pairs, where sibling QA pairs are generated for inclusion or added in the ground truth data structure 398, par.0088-0089), each question of an associated QA pair having a corresponding known correct answer (the QA pair is created and stored in the ground truth data structure 398 with the correct verified answer to the training question, par.0093), the scored QA pairs being used to perform supervised learning (mapping of the training question to the answer to generate a QA pair, is a supervised learning, par.0095 and claim 13), the supervised learning comprising a machine learning approach for inferring a function from the scored QA pairs (a confidence score that is evidence the candidate answer is inferred by the input question, that the candidate answer is a correct answer for the input question and based on expanded ground truth data structure, par.0076), the supervised learning using the scored QA pairs to generate a general rule to be used to associate a given input with a corresponding output (rules for identifying structural/layout relationships between portions of the repeatable pattern of corpus and applied for generation of additional QA pairs, par.0082 and par.0054).

With respect to claim 19, Byron teaches further wherein the computer executable instructions are deployable to a client system from a server system at a remote location 

With respect to claim 20, Byron teaches further wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (computer program instructions downloaded to client computing devices of 104 and/or 110 via internet service provider, par.0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (US 2016/0180242) in view of Bastide et al. (US 2017/0060945).

With respect to claims 3-6, 9-12, and 15-18, Byron does not teach wherein: the score for an individual QA pair is increased if a given term in the QA pair is used in the unstructured text; the score for an individual QA pair is increased if a concept associated with a given term in the QA pair is referenced in the unstructured text; the score for an individual QA pair is increased if the QA pair is derived from unstructured 
However, it is known by Bastide to teach wherein: the score for an individual QA pair is increased if a given term in the QA pair is used in the unstructured text (¶0070, 0072, 0081); the score for an individual QA pair is increased if a concept associated with a given term in the QA pair is referenced in the unstructured text (¶0070, 0072-0074, 0079); the score for an individual QA pair is increased if the QA pair is derived from unstructured text that references at least one of a table, column label data, row label data, and a table cell (fig.4 and ¶0070, 0072-0074); and the score for an individual QA pair is increased if a question of a QA pair refers to a relationship that is detected in the unstructured text that references at least one of a table, column label data, row label data, and a table cell (fig.4 and ¶0070, 0072-0074).
Because Bastide is also directed to a QA system with selective fact generation from table data (Bastide: fig.3; Byron: figs.1-6), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Bastide with Bryon to include the adjustment of the score for individual QA pair based on the different conditions as recited in claims 3-6, 9-12, and 15-18, for the purpose of obtaining reliable results from information sources often include complex structured data portions with tables of information embedded in the unstructured document (Bastide: par.0015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        February 11, 20210298A